Citation Nr: 0808208	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
metatarsalgia with callosities, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for low back strain 
with degenerative joint disease of the lumbar spine, rated as 
10 percent disabling from July 1, 1997 to October, 30, 2006.

3.  Entitlement to an increased evaluation in excess of 20 
percent for a low back strain with degenerative joint disease 
of the lumbar spine beginning October 31, 2006.

4.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as 0 percent disabling.

5.  Entitlement to an increased rating for a tympanic 
membrane rupture, currently rated as 0 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1971 to 
June 1997.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that, in part, denied increased 
ratings for bilateral metatarsalgia with calluses, low back 
strain with degenerative changes, thoracic spine arthritis, 
and perforated right tympanic membrane.  

The veteran testified before the undersigned at a 
videoconference hearing in May 2005.

In an August 2005 decision, the Board remanded these issues 
for additional development.

An August 2007 rating decision of the Appeals Management 
Center (AMC) increased the evaluation for low back strain 
with degenerative joint disease of the lumbar spine to 20 
percent, effective October 31, 2006.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore this issue is still in 
appellate status.

The veteran has raised the issue of entitlement to service 
connection for tinnitus and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability.  These issues are again referred to the RO 
for action. 


FINDINGS OF FACT

1.  The veteran's bilateral metatarsalgia is manifested by 
tenderness bilaterally at the attachment of the plantar 
fascia on the calcaneus.  There is no abnormal weightbearing, 
weakness or instability and no restricted or painful motion.  

2.  From July 1, 1997 to October, 30, 2006, the veteran's low 
back strain is manifested by forward flexion to 90 degrees, 
extension to 15 degrees, lateral rotation and bending to 30 
degrees in each direction with no additional limitation due 
to functional factors, and no muscle spasm, neurologic 
impairment, or incapacitating episodes.

3.  Since October 31, 2006, the veteran's low back strain has 
been manifested by forward flexion to 44 degrees, extension 
to 32 degrees, and lateral rotation to 30 degrees bilaterally 
and lateral flexion to 40 degrees bilaterally without muscle 
spasm, weakness, tenderness, lack of endurance, or 
incoordination.  There was degenerative joint disease of the 
lumbar spine, but no evidence of incapacitating episodes 
requiring bed rest prescribed by a physician, or associated 
neurologic impairment.

4.  The service connected arthritis of the thoracic spine is 
manifested by limitation of forward flexion of the 
thoracolumbar spine which is greater than 30 degrees but not 
greater than 60 degrees.

5.  The maximum schedular evaluation for perforation of the 
tympanic membrane, right ear, has been assigned, and there is 
no evidence of exceptional circumstances warranting referral 
for extraschedular consideration.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service connected bilateral metatarsalgia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5279 (2007).

2.  For the period of July 1, 1997 to October, 30, 2006, the 
schedular criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The schedular criteria for a 20 percent evaluation for a 
low back strain from October 31, 2006 have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243.

4.  The criteria for the assignment of a 10 percent rating, 
but no more, for arthritis of the thoracic spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5291, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5293 (2003).

5.  The criteria for an initial compensable evaluation for 
perforation of the tympanic membrane have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6211 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2005, the AMC informed the 
veteran of the evidence needed to substantiate the claim, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he was to send VA all 
evidence in his possession that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The September 2005 letter contained notice 
regarding increased ratings.  The veteran received full 
notice on the effective date and rating elements in an August 
2006 letter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

The September 2005 letter told the veteran that to 
substantiate the claim, he needed evidence that the 
disabilities had worsened.  The August 2006, letter invited 
him to submit evidence of the impact of the disability on 
employment.  That letter also told him that VA assigned 
ratings by applying relevant diagnostic codes, and the 
September 2005 letter contained examples of the type of 
evidence needed to establish entitlement to an increased 
rating.  

Some of the disabilities at issue, such as the back 
disability are rated on the basis of specific range of motion 
measurements.  The veteran was not advised of this fact in a 
VCAA compliant notice letter.  The veteran was also not 
specifically told to submit evidence of the impact of the 
disabilities on daily activities. 

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

At his August 2005 hearing the veteran was asked about the 
effect of the service-connected disabilities on his daily 
life and he provided answers to these questions.  These 
statements indicate an awareness by the veteran that 
information about such effects could substantiate the claims

The veteran received actual knowledge of the rating criteria 
in the statement of the case issued in this case.  A 
statement of the case cannot serve to provide VCAA compliant 
notice.   Mayfield v. Nicholson, 444 F.3d 1328, 1332 (Fed. 
Cir. 2006).  The statement of the case did, however, provide 
actual notice of the rating criteria and should have put a 
reasonable person on notice as to what was needed to 
substantiate entitlement to higher ratings.  The veteran was 
not prejudiced by this defective notice, because he had years 
after the statement of the case to submit additional 
evidence, provide argument and have a hearing.  He thus had a 
meaningful opportunity to participate in the adjudication of 
his claims.  

There were timing deficiencies with both VCAA notice letters, 
in that they were provided after the initial adjudication of 
the claims.  The timing deficiencies were cured by 
readjudication of the claims in supplemental statements of 
the case.  Mayfield v. Nicholson, 444 F.3d 1328.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records; 
nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
September 1997, May 2000, July 2002, October 2006, December 
2006 and June 2007.  No changes have been reported in the 
disabilities since the most recent examination.

The facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   


I.  Entitlement to an increased rating for bilateral 
metatarsalgia with callosities, currently rated as 10 percent 
disabling.

Factual Background

In May 2000 the veteran underwent a VA examination.  The 
examiner noted that the veteran reported having problems with 
calluses which were recurrent in both feet since the early 
1980's.  He did not complain of any pain.  The examiner 
concluded that these appeared to be plantar warts.

In February 2002 the veteran presented to Dr. James Cahill 
with complaints of persistent intermittent left foot pain.  
The diagnosis was a calcaneal plantar and posterior heel spur 
with associated plantar fascitis.  

In July 2002 the veteran underwent a VA examination for his 
feet.  The veteran reported significant pain in his left 
foot.  No weaknesses were noted.  On examination the veteran 
had point tenderness to palpitation at the insertion of the 
plantar fascia.  He had a normal arch and normal varus and 
valgus alignment of the heel.  He had 2 x 2 cm callosity on 
the plantar surface of his foot underlying his third 
metatarsal head which was nontender to palpitation.  There 
was no fluctuance or erythema.  There was a prominent third 
metatarsal head but no evidence of hammertoes, clawtoes, or 
any other deformity.  Range of motion of the left ankle was 0 
to 50 degrees of dorsiflexion and 0 to 70 degrees of plantar 
flexion.  He had no ankle instability and was able to heel 
and toe walk without difficulty.  He had normal sensation.  
The diagnosis was right plantar fascitis and painful 
callosity with metatarsalgia of the plantar aspect of the 
third metatarsal head on the left foot.

At his August 2005 hearing the veteran testified that he had 
a thick callus on his left foot that was susceptible to 
cracking and bleeding.

In October 2006 the veteran underwent a VA examination for 
bilateral metatarsalgia with callosities.   The veteran wore 
no protective orthotics.  He reported constant pain, weakness 
and fatigability.  The veteran was not currently employed.  
He reported applying for a job at the postal service which he 
was not hired for because of his disabilities.  His 
activities of daily living were affected in that he avoided 
daily chores that required standing such as cutting grass and 
landscaping.  

On examination, the skin was without corns or edema.  There 
were calluses bilaterally on the balls of each foot over the 
third metatarsals that measured 1x 1 cm.  The toes were 
midline without deformity.  There was no restricted or 
painful motion.  There was tenderness bilaterally at the 
attachment of the plantar fascia on the calcaneus.  There was 
no abnormal weightbearing, weakness or instability.  His feet 
were standing at midline.  His gait was normal.  There was no 
pain on manipulation of the Achilles.  The diagnosis was 
bilateral calcaneal spurs and bilateral plantar fascitis.


Analysis

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5279 for bilateral, anterior metatarsalgia 
(Morton's disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2006).  Diagnostic Code 5279 provides for a maximum 10 
percent evaluation for unilateral or bilateral metatarsalgia; 
therefore, a higher evaluation cannot be granted under this 
code.  Thus, the Board will address whether any other 
diagnostic code is appropriate. 

The veteran is shown to have bilateral calcaneal spurs and 
bilateral plantar fascitis.  A separate 10 percent evaluation 
under Diagnostic Code 5278 is not warranted, where 
examination does not reflect a dorsiflexed great toe or some 
limitation of dorsiflexion at the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5278 (2007).  The October 2006 VA 
examination reflects normal range of motion in the ankle, 
with no additional limitation of motion due to pain or 
fatigue as the examiner noted that there was no restricted 
motion and no painful motion  Thus, the Board finds that an 
additional evaluation is not warranted under Diagnostic Code 
5278.

The Board notes that the veteran's disability could warrant a 
higher evaluation under Diagnostic Code 5284 for other 
injuries of the foot.  However, a separate 10 percent 
disability rating under Diagnostic Code 5284 for plantar 
fascitis of the left foot is already in effect.  

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have acquired flat foot, bilateral weak foot, hallus valgus, 
hallux rigidus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones to warrant an evaluation under 
Diagnostic Codes 5276, 5277, 5280-5283.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5280-5283 (2007).

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities and has 
not necessitated frequent periods of hospitalization.   While 
the veteran reported on examination that he was unemployed 
and had been turned down for employment with the post office, 
the foot disability has been shown to cause little functional 
impairment.  Moreover, on a November 2006 VA examination it 
was reported that the veteran was employed, and no effects 
were reported from the foot disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

This, the Board finds that the veteran is properly assigned a 
10 percent rating for bilateral metatarsalgia, which is the 
maximum disability rating under Diagnostic Code 5279.


II.  Entitlement to an increased rating for low back strain 
with degenerative joint disease of the lumbar spine, rated as 
10 percent disabling from July 1, 1997 to October, 30, 2006.

Factual Background

In June 2002 the veteran made a claim for an increased rating 
for his service connected low back disability.

X-rays of the lumbosacral spine in March 2000 revealed L4-L5 
space narrowing, moderate diffuse spondylosis and an 
abdominal aortic aneurysm.  

In March 2000 the veteran underwent a VA examination for his 
low back.  He had pain predominantly over his left paraspinal 
area.  There were no paraspinal spasms noted.  His range of 
motion was 90 degrees of flexion, 15 degrees of extension and 
30 degrees of left and right bending.  His sensation was 
intact and equal bilaterally in all dermatomes.  The 
diagnosis was a chronic low back strain with paraspinal 
discomfort.

At his March 2005 hearing, the veteran testified that his low 
back condition reoccurred about 3 times a year which affected 
his mobility and quality of life.  He also stated that his 
back condition affected his employment.

In November 2005 the veteran presented to the 20th Medical 
Group with complaints of back pain.  The treating nurse 
provided a diagnosis of lumbago.

In October 2006 the veteran underwent a VA examination.  He 
denied constant pain or radiation of pain.  He was currently 
employed and reported that his condition effectively forced 
him to change responsibilities away from jobs that required 
lifting to more sedentary work.  He reported that activities 
of daily living were also affected.  

Forward flexion was 0 to 44 degrees with pain from 44 to 55 
degrees.  Extension was 0 to 32 degrees.  There was 0 to 30 
degrees of lateral bending in each direction.  Rotation right 
and left was pain free from 0 to 40 degrees.  The examiner 
stated that the range of motion of the thoracic and lumbar 
spine was not additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance following 
repetitive use.

Examination of the thoracic and lumbar spine was negative for 
Goldthwaite's sign, listing of the lumbar spine and abnormal 
mobility on motion.  Examination of the thoracic and lumbar 
spine was without spasm.  There was tenderness throughout the 
thoracic and lumbar spine.  Straight leg raises were negative 
for neurological complaints.  Sensory examination was intact 
to light touch and vibration.  There was no nerve affected by 
complete, partial paralysis, neuritis or neuralgia.  X-rays 
of the thoracic spine showed a loss of disc height at the 
vertebra 12 thoracic and there were diffuse degenerative 
changes seen.  Lumbar spine was essentially the same report.  
The diagnosis was degenerative joint disease of the thoracic 
and lumbar spine and degenerative disc disease of the 
thoracic spine.

Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293, a 10 percent rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
on the basis of the combination of its neurologic and 
orthopedic manifestations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code.
 
Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable 
ankylosis is a condition in which the ent
ire cervical  spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Traumatic arthritis is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).

Under Diagnostic Code 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation 
of the new rule and a relevant past event;" and (3) 
"familiar considerations of fair notice, reasonable 
reliance, and settled expectations." Princess Cruises v. 
United States, 397 F. 3d 1358 (Fed. Cir. 2005).  If, under 
this test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Rodriquez v. 
Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was rated under the provisions 
of old Diagnostic Code 5295.  

The March 2000 VA examination revealed none of the findings 
needed for a higher rating under Diagnostic Codes 5292, 5293 
or 5295.  The veteran did not have a moderate limitation of 
motion as he had most of the normal ranges of extension, 
lateral bending and rotation and forward flexion.  

In DeLuca v. Brown, supra,  the Court held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2007), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

In this case, additional limitation of motion due to 
functional factors has not been shown.  

While pain was noted, on the March 2000 examination, the 
veteran still had 90 degrees of flexion, and 30 degrees of 
lateral bending and rotation.  The veteran reported his 
subjective assessment that motion would be further limited 
during flare-ups, but the record does not document any 
additional limitation during flare-ups.  Therefore, a higher 
evaluation on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

There are no indications of moderate intervertebral disc 
syndrome, inasmuch as testing has shown no nerve involvement 
and no neurologic impairment was reported.  

A higher rating is not warranted under Diagnostic Code 5295, 
because the back was found to have a normal appearance, 
belying a finding that there was listing of the entire spine.  
As just discussed, marked limitation of forward bending was 
also not demonstrated.  Therefore, the veteran's low back 
disability does not warrant an evaluation in excess of 10 
percent under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002). 

The medical evidence does not indicate vertebral fracture or 
ankylosis and a higher evaluation under the old diagnostic 
codes evaluating these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Consideration of the revised criteria for rating back 
disabilities.

The record contains no evidence that the veteran has been 
prescribed bed rest.  He has reported no such episodes and 
the examination and treatment records do not show doctor 
prescribed bed rest; hence, an increased rating would not be 
warranted on the basis of the first of the new bases for 
rating intervertebral disc disease.

Additionally, a higher rating of 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a Diagnostic 
Code 5237 (2007).  

The only reported measurements of the spinal range of motion 
prior to October 2006, were recorded at the March 2000 VA 
examination.  On that examination the veteran had forward 
flexion from 0 to 90 degrees with no evidence of palpable 
listhesis or scoliotic deformity.  As noted, there was no 
showing of additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45, 4.59.Thus, a 20 percent disability 
rating is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  

Additionally, the VA examiner found no evidence of radicular 
neuropathy as the veteran had a normal neurology examination.  
Because the medical evidence is to the effect that the 
veteran does not have a neurologic impairment, a separate 
rating on that basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment as a result of the 
veteran's back injury has not been shown.  While the veteran 
stated that his back condition affected his employment, given 
the findings of a nearly normal range of motion with little 
if any functional or neurologic impairment, the evidence is 
against a finding that the back disability would cause marked 
interference with employment.  Further, the veteran's back 
disability has not required any periods of recent 
hospitalization.  Therefore, referral for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent prior to October 31, 
2006.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2007). 

III.  Entitlement to an increased evaluation in excess of 20 
percent for a low back strain with degenerative joint disease 
of the lumbar spine beginning October 31, 2006.

Consideration of the former rating criteria for rating back 
disabilities.

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for assignable for slight limitation of motion 
of the lumbar spine; a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for when there 
was severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) (in effect prior to September 26, 
2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2007). 

The veteran's low back disability does not warrant a higher 
evaluation based on limitation of motion.  Under Diagnostic 
Code 5292, in effect prior to September 26, 2003, a higher 
evaluation of 40 percent is warranted where there is severe 
limitation of motion of the lumbar spine.  The October 2006 
VA examiner measured forward flexion was 0 to 44 degrees with 
pain from 44 to 55 degrees.  Thus, the weight of the evidence 
does not show limitation of motion approximating the severe 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old version of Diagnostic Code 5295 provided a 20 percent 
evaluation when there was unilateral loss of lateral spinal 
motion in a standing position and muscle spasm.  A 40 percent 
rating required severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.

The veteran does not have marked limitation of forward 
bending and the October 2006 VA examination of the thoracic 
and lumbar spine was negative for Goldthwaite's sign, listing 
of the lumbar spine and abnormal mobility on motion.  

Higher evaluations are also available under Diagnostic Codes 
5285, rating residuals of vertebral fracture, 5289, rating 
ankylosis of the lumbar spine or vertebral fracture, 
evaluation under these Diagnostic Codes is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (2003). 

Consideration of the revised criteria for rating back 
disabilities.

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 40 percent is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
most limited forward flexion exhibited was to 44 degrees at 
the October 2006 VA examination. Thus, range of motion of the 
lumbar spine does not approximate the criteria for an 
evaluation in excess of 20 percent on the basis of the 
General Formula.

In terms of functional assessment, the October 2006 examiner 
stated that there was no evidence of functional loss in the 
form of fatigability, weakness, or lack of endurance due to 
pain.  Accordingly, a higher evaluation is not warranted on 
the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 
4.59. 

The General Formula provides that separate evaluations can be 
provided for the neurologic impairment resulting from a 
service connected back disability.  The October 2006 VA 
examination, however, revealed no neurologic abnormalities.  
Because the medical evidence is to the effect that the 
veteran does not have a neurologic impairment, a separate 
rating on that basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  As discussed 
earlier the veteran reported at one point that he was 
unemployed, due to his disabilities.  The most recent 
evidence shows that he is employed.  While he has reportedly 
altered his work duties to accommodate his back disability, 
he has not reported any economic impact from these changes.  
He has not reported lost time from work.  Hence, the Board 
concludes that the schedular evaluation compensates for 
impact of his back disability on employment.  The record does 
not reflect recent hospitalization for his low back 
disability and he is currently employed without any reported 
loss of income.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

IV.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as 0 percent disabling.

The factual background for this issue is identical to the one 
detailed in the issue of increased ratings for low back 
strain with degenerative joint disease of the lumbar spine.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Former Diagnostic Code 5291, in effect prior to September 26, 
2003, assigned a rating of 0 percent for slight limitation of 
motion of the dorsal spine, a 10 percent rating was provided 
for moderate limitation of motion, and a 10 percent is 
warranted for severe limitation of motion.  38 C.F.R. § Part 
4, Diagnostic Code 5291. 

Consideration of the former rating criteria for rating back 
disabilities.

There have been no reports of the range of motion in the 
veteran's thoracic spine.  There is, however, X-ray evidence 
of arthritis.  The veteran has consistently reported pain in 
the thoracic spine.  Pain has been reported on examinations, 
although, the examiners did not specifically report whether 
there was objective evidence of limitation of motion.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 10 percent rating are met under 
Diagnostic Code 5003.  38 U.S.C.A. § 5107(b).

Consideration of the revised criteria for rating back 
disabilities.

The new rating criteria evaluate thoracic and lumbar spine 
disabilities together as disabilities of the thoracolumbar 
spine.  38 C.F.R. § 4.71, General Rating Formula for Diseases 
and Injuries of the Spine.

The Board has considered whether an increased rating could be 
assigned for the thoracic spine disability under the General 
Rating Formula for Diseases and Injuries of the Spine that 
includes the revised rating criteria, which became effective 
September 26, 2003.  The Board notes that the revised rating 
criteria are in terms of the thoracolumbar spine and 
consideration of any limitation of motion of the thoracic 
spine would in this case overlap with consideration of 
limitation of motion of the lumbar spine, which is already 
separately rated as service-connected chronic lumbar spine 
disability, resulting in pyramiding, which is forbidden under 
38 C.F.R. § 4.14. 

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  The record does 
not reflect recent hospitalization for his low back 
disability.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

The Board finds that an increased rating to 20 percent is 
warranted for the service- connected thoracic spine 
disability. 


V.  Entitlement to an increased rating for a tympanic 
membrane rupture, currently rated as 0 percent disabling.

Factual Background

At his May 2005 hearing, the veteran testified that his 
eardrum was ruptured in a reforger exercise when a C-5 lost 
pressure and exploded in his ear.  

In December 206 the veteran underwent a VA examination for 
his right tympanic membrane perforation.  On examination, 
both eardrums appeared to be intact.  He did lateralize to 
the right with a tuning fork and he also could not hear the 
2000 cycle of screening.  The diagnosis was status post 
perforation traumatically of the right tympanic membrane.  
There was no acute evidence of perforation.  The examiner 
noted that the veteran should probably be afforded an 
audiological examination because of his complaint of 
decreased hearing in the ear that was affected.

The veteran underwent a VA audiological examination in June 
2007.  The examiner concluded that the veteran's current 
hearing loss was not caused by or a result of tympanic 
membrane perforation as the hearing loss was sensorineural in 
nature.

Analysis

The perforation of the veteran's tympanic membrane, right 
ear, is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211.  A 
noncompensable evaluation is the only, and therefore the 
maximum, rating available under Diagnostic Code 6211. 

There is no allegation that this disability requires 
extraschedular rating and the Board does not find any 
evidence that would substantiate it.  Consequently, the 
preponderance of the evidence is against an increased 
evaluation based on service connected right perforated 
tympanic membrane. 












	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an increased rating for bilateral 
metatarsalgia with callosities, currently rated as 10 percent 
disabling is denied.

Entitlement to an increased rating for low back strain with 
degenerative joint disease of the lumbar spine, rated as 10 
percent disabling from July 1, 1997 to October, 30, 2006 is 
denied.

Entitlement to an increased evaluation of 20 percent for a 
low back strain with degenerative joint disease of the lumbar 
spine beginning October 31, 2006 is denied.

Entitlement to an increased evaluation of 10 percent for 
arthritis of the thoracic spine is granted.

Entitlement to an increased rating for a tympanic membrane 
rupture, currently rated as 0 percent disabling is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


